Citation Nr: 0406958	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased disability rating for 
service-connected onychomycosis of the right great toe, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain with strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1992.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Only the issues of the veteran's entitlement to service 
connection for a right knee disorder and entitlement to an 
increased disability rating for his service-connected 
onychomycosis of the right great will be addressed on the 
merits by the Board at this time.  The other appealed issue, 
involving an increased rating for a low back disorder, will 
be further addressed in the REMAND portion of this decision, 
as set forth below.  That issue is remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence shows that the veteran's right knee disorder 
(degenerative joint disease) was first diagnosed several 
years after service, after an injury sustained in 1999; there 
is no medical evidence that demonstrates that this disorder 
is causally related to the veteran's military service.

2.  The veteran has required systemic treatment using oral 
antifungal medication for his onychomycosis of the right foot 
for periods exceeding six weeks over the course of year.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
onychomycosis, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection 
for a right knee disorder on either a direct or presumptive 
basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  The schedular criteria for a 30 percent rating for the 
veteran's service-connected onychomycosis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.20,  4.118, 
Diagnostic Code 7806 (2003).

3.  The criteria for an increased disability rating for 
service-connected onychomycosis on an extraschedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be service connected for 
a right knee disorder.  He further contends that he is 
entitled to a higher disability rating for his service-
connected onychomycosis.  As noted above, the issue of the 
veteran's entitlement to an increased rating for his service-
connected back disability will be addressed in the remand 
portion of this decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  Holliday v. Principi, 14 Vet. App. 
280, 282 (2001) [Board must make determination as to 
applicability of the various provisions of the VCAA to 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104 (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As alluded to above, the VCAA eliminated the previous 
standard, in which claims were required to be well grounded.  
The veteran's claim for service connection for a right knee 
disorder was originally denied as not being well grounded in 
a May 2000 RO rating decision, prior to the enactment of the 
VCAA.  However, he was subsequently advised that his claim 
would be readjudicated under the VCAA, and the record shows 
that the RO applied the current standard in adjudicating the 
claim in the January 2002 rating decision on appeal.  
Accordingly, the Board finds that the RO's readjudication of 
this claim in January 2002 was in compliance with section 
7(b) of the VCAA.  See VAOPGCPREC 3-2001, dated January 21, 
2001; cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board will apply the current standard of review in 
adjudicating the issues on appeal.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in August 2001 advising him of the provisions relating to the 
VCAA pertinent to his claims, to include advising him that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers.  He 
was informed as well that he could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The Board notes that, even though 
the VCAA letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has since 
expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in connection with the development and 
adjudication of the claims at issue on appeal were legally 
sufficient under the present circumstances.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In 
this case, the letter expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.  Moreover, the 
factual scenario in the PVA case is inapplicable to the 
specific circumstances of this case.  In the PVA case, the 
Federal Circuit was concerned with a "premature denial" of 
a claim before the one-year period for submitting evidence 
had expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has had 
several years to submit evidence in support of his claims, 
and, in fact, development has been completed to obtain 
VA/private treatment records he identified as relevant to his 
claims.  It therefore appears from the development efforts 
undertaken to date that there is no additional and available 
relevant evidence or information regarding the merits of 
these claims.

In view of the foregoing, it appears that VA has all the 
information needed to decide the case, and therefore, it 
would be pointless to wait still longer to adjudicate this 
appeal when it is clear that no additional evidence is 
forthcoming.  The veteran has specifically indicated that he 
has no additional evidence to submit.  See VA Form 21-4138, 
Statement in Support of Claim, dated January 6, 2004.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the statements of the case 
(December 2002 and January 2003), the supplemental statement 
of the case (November 2003), and the 90-day notice of 
transfer of the claims file to the Board (February 2004) that 
he had more time to submit evidence.  As noted above, the 
veteran has very recently indicated that no additional 
evidence will be forthcoming.  Since this claimant has, as a 
matter of fact, been provided at least one year to submit 
evidence after the VCAA notification letter of August 2001, 
and it is clear that he has nothing further to submit, the 
adjudication of his claims to be addressed by the Board at 
this time will proceed.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his claims on 
appeal in the above-mentioned statements of the case and 
supplemental statement of the case.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims at issue on appeal.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims to be addressed on the merits at this 
time, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  As 
noted above, it appears that all known and available service, 
private and VA medical records have been obtained and are 
associated with the veteran's claims folder.  The veteran 
does not contend that additional evidence that is pertinent 
exists and needs to be obtained.  See Wensch v. Principi, 15 
Vet. App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  The 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claims.  He also was 
informed of his right to a hearing before the Board, but 
stated on his substantive appeals (VA Form 9) filed in 
February 2003 that he did not want a hearing before the 
Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

1.  Entitlement to service connection for a right knee 
disorder.

The veteran contends that he originally hurt his knee in 
service when another serviceman fell on him, causing him to 
hyperextend his knee.  Noting that the medical records 
indicate that he did not seek treatment until after a knee 
injury in 1999, years after he left service, the veteran 
testified that a knee injury he sustained in 1999 occurred as 
a result of the weakened state of his knee caused by the in-
service injury.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

When certain chronic diseases, such as arthritis of a joint, 
become manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual background

As noted above, the veteran served on active duty from 
October 1989 to September 1992.  There is no in-service 
evidence of complaints, treatment or diagnosis for any 
disorder of the right knee.  There are several clinical 
reports denoting treatment for a twisted right ankle, but 
none of these reports reflect any complaints or findings 
regarding the right knee.  The report of the veteran's 
separation physical examination dated in August 1992 is 
entirely negative for any notations showing an abnormality of 
the right knee.

There are no pertinent medical records for several years 
after the veteran left military service in September 1992.  
Post-service medical records show an initial diagnosis of and 
treatment for a right knee disability in 1999.  These records 
show that the veteran injured his right knee stepping into a 
hole and thereafter underwent arthroscopic surgery for the 
right knee in July 1999, at which time a partial meniscectomy 
was performed.  The veteran's medical history which was taken 
at that time does not reflect a history of any previous right 
knee problem.  

The veteran filed an initial claim of entitlement to service 
connection for a knee disability in June 1999.  The veteran's 
right knee disorder was diagnosed on a VA treatment report 
dated in May 2001 as probable torn medial meniscus secondary 
to condyle lesion, medical femoral condyle, right knee.  In 
addition, he was diagnosed on a VA examination in November 
2001 with degenerative joint disease, symptomatic of the 
right knee, with normal X-rays of the right knee.  Most 
recently, a VA treatment report dated in December 2002 
denoted that he had minor early degenerative changes in the 
medial compartment of the right knee, as shown by X-rays.

As noted above, the RO denied the veteran's claim of service 
connection for a right knee disorder by rating decision in 
January 2002, and this appeal followed.  In connection with 
this appeal, the veteran testified at a hearing before a 
Decision Review Officer at the RO in June 2003.

Analysis

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the in-service incurrence 
of a disease or injury; and (3) medical evidence of a nexus 
between the in-service disease/injury and the current 
disability.  See Hickson, supra.

With respect to Hickson element (1), it is uncontroverted 
that the veteran has a current disability of the right knee, 
diagnosed as degenerative joint disease with a history of a 
probable torn medial meniscus secondary to condyle lesion.  
The Board will accordingly move on to a discussion of the 
remaining Hickson elements.

With respect to the second Hickson element, there is no 
competent evidence suggesting in-service incurrence of the 
claimed right knee disorder.  The Board has reviewed the 
service medical records and finds that they show no 
complaints, treatment or diagnosis of any disorders of the 
right knee, nor is there any suggestion in the medical 
records that the veteran injured his right knee in service.  
There is no evidence of any documented problems with the 
right knee until after the veteran injured it stepping in a 
hole in 1999.  

The veteran now contends that he in fact injured his knee in 
service and that the 1999 injury was a re-injury and indeed 
was due to the weakened condition of the knee due to the 
purported in-service injury.  There is absolutely no 
objective evidence which supports the veteran's testimony.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  In this case, the Board finds that the veteran's 
recent statements as to the occurrence of a knee injury in 
service are outweighed by the medical records, which do not 
show a diagnosis for this disorder in service or until 
several years thereafter, following a documented injury in 
1999.  See Curry v. Brown, 7 Vet. App. 59 (1994) [a veteran's 
version of events from past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder].  
In addition, the Board notes that the veteran did not file 
his claim of entitlement to service connection for the knee 
disability until June 1999, coincident with the post-service 
injury and surgery.  The Court has held that a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992).
 
In addition, there is no evidence that arthritis of the right 
knee joint was manifested to a compensable degree within the 
presumptive one year period after service.  
As noted above, the record reflects that the initial 
diagnosis of degenerative joint disease was not reported 
until November 2001, approximately nine years after the 
veteran was discharged from active service.

In short,  for the reasons stated immediately above Hickson 
element (2) has not been met.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus opinion is of record which serves to 
link the veteran's current right disability to his military 
service.  The veteran has been informed of the need for such 
evidence, and he has not provided such.  The Board 
additionally observes that under the circumstances here 
presented, there is no duty on the part of VA to obtain a 
medical nexus opinion.  See 38 C.F.R. § 3.159 (2003); see 
also Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
That is, in the absence of any competent evidence showing in-
service disease or injury of the right knee any attempt to 
obtain a medical nexus opinion would obviously be useless.  
Any such opinion would of necessity be based on the veteran's 
own recollection of events in service; the Court has held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

The veteran's main contention appears to be that his injury 
in 1999 would not have occurred but for weakness in his right 
knee sustained from an in-service injury.  However, setting 
aside how weakness of a knee would cause anyone to step into 
a hole, veteran has presented no competent medical evidence 
in support of his theory.  It is well settled that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions on matters such as the 
etiology of disorders and disabilities, and their opinions 
are entitled to no weight of probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board additionally observes that there is no objective 
continuity of symptomatology after service which would tend 
to establish the claim.  
See 38 C.F.R. § 3.303(b).  As discussed above, the evidence 
shows no complaint, treatment or diagnosis for any disorder 
of the right knee until years after service and only in 
connection with the injury in 1999.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991). 

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right knee 
disorder.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected onychomycosis of the right great toe, 
currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for 
service-connected onychomycosis, which is currently evaluated 
by analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).  See 38 C.F.R. § 4.20 (2003) [when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

The service medical records show that the veteran was 
diagnosed with a fungal infection of the right great toenail 
in February 1991, with removal of this toenail in March 1991.  
Following service, the veteran began receiving treatment in 
1999 for ingrown and avulsed toenails.  In 2000, he was 
diagnosed with bilateral onychomycosis.  A VA examination 
conducted in March 2000 noted that he continued to have a 
mild fungus condition affecting the nails of his toes.  The 
RO granted service connection for this disability by rating 
decision in May 2000, and assigned a noncompensable (zero 
percent) rating for "onychomycosis, right great toe," by 
analogy to Diagnostic Code 7806.

The veteran's claim for an increased rating was filed in June 
2001.  The RO initially denied his claim by rating decision 
in January 2002, on the basis that the available medical 
records showed only another removal of the right great 
toenail (in September 2000).  However, in January 2003 the RO 
granted an increased rating, 10 percent, under the newly-
revised Diagnostic Code 7806, essentially on the basis that 
additional VA treatment reports showed that the veteran was 
prescribed a course of oral antifungal medication (Lamisil) 
beginning in February 2001.  Further discussion of the 
significance of these treatment reports and the revised 
rating criteria for skin disorders will be set forth below.

The Board observes that the effective date of the 10 percent 
rating was September 25, 2002, based on the new regulation.  
However, the effective date of the regulation was later 
changed to August 30, 2002.  See 67 Fed. Reg. 58448 (Sept. 
16, 2002).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the medical history, diagnosis and symptoms, the 
Board concludes that the veteran's service-connected 
onychomycosis of the right great toe is appropriately rated 
by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806 
[dermatitis or eczema].  Although no diagnostic code is 
precisely congruent with onychomycosis, the criteria for 
eczema roughly match the types of symptomatology associated 
with onychomycosis.  The veteran has not suggested a more 
appropriate diagnostic code for this disability.

Specific schedular criteria

Regulations concerning the evaluation of diseases of the skin 
were revised in July 2002, during the pendency of this 
appeal.  See 67 Fed. Reg. 49490-49599 (July 31, 2002).  As 
noted above, the revisions in these criteria are effective 
from August 30, 2002.  See 67 Fed. Reg. No. 58448 (Sept. 16, 
2002).

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

As noted above, the RO originally denied the veteran's claim 
of entitlement to an increased disability rating under the 
former diagnostic criteria.  After the revision, the RO 
readjudicated this case and awarded an increased rating to 10 
percent under the revised version of Diagnostic Code 7806.  
Based on this record, the Board believes that the issue may 
be addressed without prejudice to the veteran, since the RO 
has already addressed the matter of the revisions to the 
rating criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provides a zero percent rating for 
symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Higher 
ratings under Code 7806 require findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement 
(30 percent); or ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
especially repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2001).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 10 percent rating is warranted for dermatitis or eczema 
that is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2003).

Discussion

The Board will evaluate the veteran's disability under both 
the former and current schedular criteria.  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000 (April 10, 2000).

(i.) Former schedular criteria

After having carefully reviewed the relevant evidence, in 
light of the veteran's contentions, the Board concludes that a 
preponderance of the evidence is against entitlement to an 
increased rating above 10 percent for his onychomycosis 
condition under the former rating criteria.

As noted above, a 30 percent rating under the old criteria is 
for application when the evidence demonstrates the presence 
of constant exudation or itching, extensive lesions, or 
marked disfigurement.  In this case, there is no evidence of 
any kind showing any extensive lesions or marked 
disfigurement of the right foot due to this disability, and 
the veteran does not himself claim as much.  Further, while 
the medical treatment reports described above clearly reflect 
that he has needed topical creams and oral antifungal 
medications to control the hardening of his toenails, these 
reports do not show that his condition has been manifested by 
"constant exudation or itching."  He has not complained of 
such symptoms during the course of medical treatment, and it 
does not appear from his contentions and hearing testimony on 
appeal that he believes he has these symptoms as well.  

In addition, there is no evidence of ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations 
or any other severe manifestations of the disability which 
would warrant even higher ratings under the former version of 
Diagnostic Code 7806.  The medical evidence makes it clear 
that the service-connected fungus condition is confined to 
the veteran's toenails.  

Thus, based on the clinical and other evidence of record, a 
preponderance of the evidence is against a rating higher than 
10 percent under the former schedular criteria.

(ii.) Current schedular criteria

For reasons expressed immediately below, The Board concludes 
that the evidence reasonably supports a finding that the 
veteran's onychomycosis disability is entitled to the 30 
percent rating under the revised criteria.

Because the service-connected fungal infection affects only 
the toes of the veteran's right foot, there are no factual 
issues to be decided vis-à-vis the revised criteria regarding 
the percentage of body coverage/exposed area.  The Board will 
therefore focus on the medical treatment provided to control 
this condition.

It is clear from the evidence of record that the veteran's 
onychomycosis disability is a chronic one, and that even 
though only his right great toe is service connected, this 
type of skin disorder has spread easily to other toes.  In 
fact, the evidence shows the condition affects the toes of 
both of the veteran's feet.  Due to the chronic nature of his 
condition, a more aggressive form of treatment was recently 
started.
VA treatment records dated in 2001-2002 show that the veteran 
was prescribed oral antifungal medication (Lamisil) pills.  
These records show that he started using the oral antifungal 
medication in February 2001 and continued to do so through at 
least August 2002.  During this period, he was started on a 
45-days course of the pills, which was then followed by a 
renewed prescription for 90 days.  Thereafter, between August 
2001 and August 2002, he was given two refills for 30-days 
each.  Thus, within the year-long period beginning in 
February 2001, he was using these medications for over six 
weeks.  In addition, a report dated in November 2002 
indicated that he might have to go back on the Lamisil pills 
given that his toenails were again clinically mycotic and 
ingrown.

As noted above, the revised rating criteria under Code 7806 
provide that systemic therapy to control a skin disorder for 
a total duration of six weeks or more, but not constantly, 
over a 12-month period, is rated 30 percent disabling.  The 
RO denied a rating above 10 percent under these criteria on 
the basis that the oral antifungal medication (Lamisil) 
prescribed to the veteran was not an immunosuppressive drug.  
However, the Board believes that the RO read these criteria 
too narrowly because "immunosuppressive drugs" are listed 
as an example of systemic therapy under Code 7806.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating]. 

In this case, the file contains a drug information sheet on 
the type of Lamisil pills given to the veteran, which 
indicates that they are similar to antibiotics.  Hence, 
although Lamisil is not immunosuppressive, the Board does not 
believe that it has to be.  It is clear from the VA treatment 
records that the Lamisil pills were prescribed to the veteran 
over a sustained period because less aggressive forms of 
treatment (topical creams) were not working.  The Board 
therefore believes the criteria are fairly read to include 
this prescription-based treatment, taken internally, as a 
form of "systemic therapy".  

The Board finds that with resolution of reasonable doubt in 
the veteran's favor a 30 percent disability rating may be 
assigned under the revised criteria.  
See 38 C.F.R. §§ 3.102, 4.3 (2003).

A disability rating in excess of 30 percent is not warranted 
under the revised schedular criteria, because constant or 
near-constant systemic therapy is not demonstrated.  As noted 
above, the veteran was using the oral Lamisil pills for a 
period in excess of six weeks in 2001, but it appears he 
discontinued this treatment when his prescription ran out.  
The more recent VA outpatient reports indicate that he might 
go back on these pills, but it is not shown that he has.  
Accordingly, a preponderance of the evidence is against a 
finding of constant or near-constant systemic therapy.

In conclusion, the Baird believes that a 30 percent 
disability rating is warranted under the current schedular 
criteria.  The Board again notes that the effective date of 
this rating may not predate the date of the revision to the 
criteria, August 30, 2002. 

Extraschedular rating

In the November 2003 supplemental statement of the case, the 
RO specifically considered whether an extraschedular rating 
was in order for this disability, but concluded that the 
facts showed otherwise.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [consideration of an 
extraschedular rating is a component of an increased rating 
claim].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such factors as marked interference 
with employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  See 38 C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that his onychomycosis disability 
creates an exceptional or unusual disability picture.  The 
record does not show that the veteran has ever required 
hospitalization for this disability.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
current evidence of record to indicate that the onychomycosis 
disability caused impairment with employment over and above 
that contemplated in the assigned schedular ratings now 
assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons expressed above, the Board concludes that a 
30 percent rating is warranted for the veteran's 
onychomycosis disability under the revised Diagnostic Code 
7806 criteria.



ORDER

Service connection for a right knee disorder is denied.

An increased rating, 30 percent, is granted for the veteran's 
service-connected onychomycosis disability, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.


REMAND

3.  Entitlement to an increased disability rating for 
mechanical low back pain with strain, currently evaluated as 
10 percent disabling.

After having reviewed the veteran's VA claims folder, and for 
reasons expressed immediately below, the Board believes that 
a remand is necessary with respect to the matter addressed 
below.

The pertinent rating criteria for disorders of the spine were 
recently revised effective September 26, 2003, during the 
course of this appeal.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.

The revised criteria have not been applied by the RO and the 
veteran has not been furnished notice by VA of this 
regulation change.  Under the circumstances here presented, 
the Board believes this issue should be readjudicated to 
insure all appropriate due process to the veteran.  See 
Bernard, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should furnish the veteran a copy 
of the revised rating criteria for the 
disorders of the spine, effective 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  If it is determined that 
additional evidentiary development is 
required, to include scheduling a new 
examination, such development should be 
undertaken, as appropriate.

2.  Thereafter, VBA should adjudicate the 
issue of the veteran's entitlement to an 
increased rating for the low back 
disability.  If any benefit sought on 
appeal remains denied, VBA should furnish 
the veteran a supplemental statement of 
the case.  The veteran and his 
representative should then be provided 
opportunity for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters addressed by the Board in this 
remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



